Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered. Claims 1-4, 6-9, 11-13 remain pending in the application.

Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9074544B2 to Noumura et al. (hereinafter, Noumura) in view of US 20150127240 A1 to Nozawa.
Regarding claim 1, Noumura discloses: a travel evaluation method of making an evaluation related to travel of a vehicle including a wheel, the method comprising {Noumura, col. 11, lines 38, 39: the sports index is an index that shows a driver's intention or the state of travel of the vehicle 1}: 
obtaining a tire force which is an external force exerted on the wheel from a ground surface {Noumura, col. 12, lines 24, 25: the forward and rearward drive forces and the lateral force are expressed by a tire friction circle}; and 
deriving an evaluation index related to travel of the vehicle, wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to travel of the vehicle that is agreeable to a driver of the vehicle and a negative evaluation index as a rating of a negative evaluation related to travel of the vehicle that is disagreeable to the driver of the vehicle {Noumura, col. 5, lines 40-42: the index may include an index that is found by causing a degree of change of the travel characteristic based on the change of the acceleration component; positive evaluation index as a rating of a positive evaluation and negative evaluation index as a rating of a negative evaluation are implied in relation to the intended use of travel evaluation},  
It is noted that driver’s agreeable feeling associated with positive/negative index is subjective, and thus is not by itself related to technical constitution that is patentable. 
Noumura further discloses: 
the tire force is obtained from acceleration of the vehicle in a horizontal direction {Noumura, col. 12, lines 53-57: an example of the plotting, on a tire friction circle, of the sensor-detected values of the lateral acceleration Gy and the longitudinal acceleration Gx is shown in FIG. 9}, 
in deriving the evaluation index, a value of the positive evaluation index is derived based on the obtained tire force in such a manner that the larger the tire force is, the higher the value of the positive evaluation index is {Noumura, col. 12, lines 24-30:  where the forward 
Noumura does not explicitly teach: an up-down vibration value is obtained from acceleration of the vehicle in an upward/downward direction detected by a vertical acceleration sensor, in deriving the evaluation index, a value of the negative evaluation index is derived based on the up-down vibration value in such a manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is. Nozawa remedies this and teaches in paragraph [0135]: when the movable body travels on the poor road, the vibration of the front wheel 2 and the rear wheel 3 is large as compared to the case in which the movable body 100A travels on the general paved road, the change in the amount of stroke [up-down vibration value] of the front suspension and the rear suspension increases / paragraph [0189]: as the auxiliary information, the relation between the friction circle and the wheel force as shown may be displayed, or the numerical value indicating the wheel force may be displayed. Further, the auxiliary information may be delivered visually or aurally to the driver 200 by sound, vibration or the like. [analysis of wheel vibration in relation to driver’s sense is implied] / paragraph [0061]: the stroke sensor SE4 [vertical acceleration sensor] detects an amount of extension and contraction of the front fork 12 as an amount of stroke of the front suspension. [The manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is implied in relation to the intended use.] 
in deriving the evaluation index, the evaluation index related to travel of the vehicle is derived based on the value of the positive evaluation index and the value of the negative evaluation index {Noumura, col. 5, lines 40-42}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the up-down vibration value of Nozawa with the described invention of Noumura in order to use up-down vibration as a factor that influences the travel evaluation.	 
	Similar logic applies to claim 11. 
Regarding claim 2, which depends from claim 1, Noumura further teaches: wherein in obtaining the tire force, a longitudinal force component exerted on the wheel from the ground surface in a longitudinal direction and a lateral force component exerted on the wheel from the ground surface in a lateral direction are obtained as the tire force, and in deriving the evaluation index, the positive evaluation index is derived based on both the longitudinal force component and the lateral force component {col. 12, lines 24-30}.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal and lateral force evaluation of Noumura with the described invention of Noumura in view of Nozawa in order to consider the longitudinal and lateral forces in travel evaluation. 
Regarding claim 3, which depends from claim 2, Noumura further discloses: wherein in deriving the evaluation index, the positive evaluation index derived is higher when both the longitudinal force component and the lateral force component are generated than when only the longitudinal force component or the lateral force component is generated {Noumura, col. 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal and lateral force evaluation of Noumura with the described invention of Noumura in view of Nozawa in order to consider combination of the longitudinal and lateral forces in travel evaluation. 
Regarding claim 4, which depends from claim 2, Noumura further discloses: in deriving the evaluation index, the positive evaluation index is maximum when both the longitudinal force component and the lateral force component are generated {col. 12, lines 24-30; designating maximum positive combination is implied in relation to the intended use}.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal and lateral force evaluation of Noumura with the described invention of Noumura in view of Nozawa in order to consider combination of the longitudinal and lateral forces in travel evaluation.
Regarding claim 6, which depends from claim 1, Nozawa further teaches: the up-down vibration value represents vibration of the vehicle in the upward/downward direction {Nozawa, paragraphs [0135], [0189], [0061]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the up-down vibration value representation of Nozawa with the described invention of Noumura in view of Nozawa in order to use up-down vibration value as a factor that influences the travel evaluation.	 
in deriving the evaluation index, instantaneous values of the evaluation index are derived at different time points based on an input parameter used for determining the evaluation index, and the evaluation index is set in such a manner that a change over time in the evaluation index is reduced as compared to a change over time in the derived instantaneous value {Noumura, brief description of drawings: fig. 10 shows change of an index based on an instantaneous sports index; fig. 11 illustrates a time integral (change over time is reduced) of the deviation between the instantaneous sports index and the indicated sports index}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time integral feature of Noumura with the described invention of Noumura in view of Nozawa so that change of emotion evaluation index is slower than the change of instantaneous value to simulate the feeling of the driver because a human driver’s feeling averages instantaneous changes.
Regarding claim 8, which depends from claim 1, Noumura further teaches: in deriving the evaluation index, the evaluation index derived at a time point is corrected based on a past evaluation index derived before the time point {Noumura: col.13, lines 18-24: the instantaneous sports index obtained from the changes in acceleration increases and decreases; however, the indicated sports index is maintained in a stepwise fashion (correction based on past)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the index correction feature of Noumura with the 
Claim 9, which depends from claim 8, has the limitation: in deriving the evaluation index, the evaluation index derived at the time point is more influenced by a first past evaluation index derived before the time point than by a second past evaluation index derived before derivation of the first past evaluation index.
While Noumura does not teach this limitation explicitly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Noumura in view of Nozawa so that the index closer in time is more influential in order to simulate the feeling of the driver because a human driver’s feeling is more influenced by an event closer in time. 
Regarding claim 13, Noumura in view of Nozawa teaches: A travel evaluation method of making an evaluation related to travel of a vehicle including a wheel, the method comprising: obtaining a tire force which is an external force exerted on the wheel from a ground surface; and deriving an evaluation index related to travel of the vehicle, wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to travel of the vehicle that is agreeable to a driver of the vehicle and a negative evaluation index as a rating of a negative evaluation related to travel of the vehicle that is disagreeable to the driver of the vehicle, the tire force is obtained from acceleration of the vehicle in a horizontal direction, in deriving the evaluation index, a value of the positive evaluation index is derived based on the obtained tire force in such a manner that the larger the tire force is, the higher the value of the positive evaluation index is, an up-down vibration value is obtained from acceleration of the vehicle in an upward/downward direction detected by a vertical acceleration sensor, in deriving the evaluation index, a value of the negative evaluation index is derived based on the up-down vibration value in such a manner that the larger the up-down vibration value is, the larger the value of the negative evaluation index is, in deriving the evaluation index, the evaluation index related to travel of the vehicle is derived based on the value of the positive evaluation index and the value of the negative evaluation index, and the up-down vibration value represents vibration of the vehicle in the upward/downward direction {Noumura, col. 11, lines 38, 39; col. 12, lines 24, 25; col. 5, lines 40-42: col. 12, lines 53-57, lines 24-30 / Nozawa, paragraphs [0135], [0189], [0061]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the up-down vibration value representation of Nozawa with the described invention of Noumura in order to use up-down vibration as a factor that influences the travel evaluation.	 
	 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noumura) in view of Nozawa and in further view of US20110077835A1 to Otsuka, US6459980B1 to Tabata et al. (hereinafter, Tabata) and US20160153511A1 to Dickinson et al. (hereinafter, Dickinson).
Regarding claim 12, which depends from claim 1, Nozawa teaches: wherein in deriving the evaluation index, the value of the negative evaluation index is derived in such a manner that the value of the negative evaluation index becomes larger when up-down vibration, state has been detected {Nozawa, paragraphs [0135], [0189], [0061]}.  
Noumura in view of Nozawa does not explicitly teach: pitch vibration, a cause of fatigue of the driver, or a slip occurrence as the negative evaluation index related factors. 
pitch vibration {Otsuka, paragraph [0063]: When the sprung vibration occurs, at least any one of the bounce vibration and the pitch vibration occurs}, a cause of fatigue of the driver {Dickinson, paragraph [0100]: Road vibration over time causes driver fatigue}, a slip occurrence {Tabata, col. 18, lines 44, 45:  The occurrence of a slip or a skid may be detected by a variety of methods}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pitch vibration feature of Otsuka, the driver fatigue feature of Dickinson and slip occurrence feature of Tabata with the described invention of Noumura in view of Nozawa in order to consider such factors in driver feeling evaluation.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.  
Applicant argued that Noumura merely describes controlling the characteristics of the vehicle based on the sports index I such that the vehicle is more adapted to sport driving with an increasing sports index I, regardless of whether the sports index I is agreeable or disagreeable to the driver of the vehicle. 
However, it is noted that driver’s agreeable/disagreeable feelings associated with positive/negative index are subjective, and thus are not by themselves related to patentable technical constitutions. 
Applicant further argued that Nozawa uses the term "positive" to indicate that the inertial force and/or load movement has a numerical value greater than zero, which is different 
It is noted that the Nozawa is cited to incorporate its up-down vibration value feature into Noumura. Nozawa provides combining rationale of considering driver’s senses, for example, in paragraph [0189]. Applicant’s arguments are not related to this incorporation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661